Name: Commission Regulation (EC) No 574/97 of 26 March 1997 providing for reallocation of import rights under Regulation (EC) No 1382/96 opening and providing for the administration of an import tariff quota for frozen beef intended for processing
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  trade;  foodstuff;  food technology
 Date Published: nan

 27. 3 . 97 MENl Official Journal of the European Communities No L 85/63 COMMISSION REGULATION (EC) No 574/97 of 26 March 1997 providing for reallocation of import rights under Regulation (EC) No 1382/96 opening and providing for the administration of an import tariff quota for frozen beef intended for processing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1382/96 of 17 July 1996 opening and providing for the administration of an import tariff quota for frozen beef intended for processing ('), as amended by Regulation (EC) No 573/97 (2), and in particular Article 6 (2) thereof, Whereas Regulation (EC) No 1382/96 provides for the opening of a tariff quota for 51 050 tonnes of frozen beef intended for processing from 1 July 1996 to 30 June 1997; whereas Article 6 of that Regulation provides for the reallocation of unused import rights on the basis of the actual utilization of import rights for A-products and B-products respectively by the end of February 1997, HAS ADOPTED THIS REGULATION: Article 1 1 . The quantities referred to in Article 6 ( 1 ) of Regula ­ tion (EC) No 1382/96 amount to 28 096 tonnes . 2. The breakdown referred to in Article 6 (2) of Regula ­ tion (EEC) No 1382/96 shall be as follows:  27 996 tonnes intended for A-products,  100 tonnes intended for B-products . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 179, 18 . 7. 1996, p. 12. (2) See page 62 of this Official Journal .